                Case 2:19-cv-01820-MAT Document 17 Filed 06/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
     LORENA D.,                                            Civil No. 2:19-CV-01820-MAT
10
              Plaintiff,
11
              vs.                                          ORDER
12
     COMMISSIONER,
13   Social Security Administration,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for disability insurance benefits under Title II of the Social
     Security Act be REVERSED and REMANDED to the Commissioner of Social Security pursuant
17
     to sentence four of 42 U.S.C. § 405(g). On remand, the Administrative Law Judge shall
18   reevaluate the medical evidence of record, including the opinion of Gregory Gardner, M.D.; as

19   warranted, reevaluate Plaintiff’s maximum residual functional capacity; if warranted by the
     expanded record, obtain supplemental vocational expert evidence to clarify the effect of the
20
     assessed limitations on Plaintiff’s ability to perform other work in the national economy; and
21   offer Plaintiff the opportunity for a hearing, take any further action needed to complete the

22   administrative record, and issue a new decision.

23

24

     Page 1         ORDER - [2:19-CV-01820-MAT]
               Case 2:19-cv-01820-MAT Document 17 Filed 06/10/20 Page 2 of 2


 1
              DATED this 10th day of June, 2020.
 2

 3

 4
                                                   A
                                                   Mary Alice Theiler
                                                   United States Magistrate Judge
 5

 6   Presented by:

 7   s/ Courtney Garcia
     COURTNEY GARCIA
 8   Special Assistant U.S. Attorney
     Office of the General Counsel
 9   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
10   Seattle, WA 98104-7075
     Telephone: (206) 615-2934
11   Fax: (206) 615-2531
     courtney.garcia@ssa.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-01820-MAT]
